DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/30/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 11 and 18 are objected to because of the following informalities:
Claim 11 line 11 reads: “inserting a tongue element”. This should be corrected to read - - inserting the tongue element - - for clarification purposes.
Claim 11 line 11 reads: “to a wider second surface”. This should be corrected to read - - to the wider second surface - - for clarification purposes. 
Claim 18 line 16 reads: “elements has has a”. This should be corrected to read - - elements has a - - for clarification purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9506489 B2 (Ko) in view of WO 2017015403 A1 (Koelling).
Regarding claim 1, Ko discloses a connector (see Fig. 1A), the connector comprising: 
a tongue element (ref. 10) extending from a narrower first surface (ref. 11b) to a wider second surface (ref. 11c) that is substantially parallel to the first surface (see in Fig. 2C that the two surfaces are parallel); and 
cylindrical elements in the form of screws (see Column 3 lines 47 -53) that protrude from the narrower surface (ref. 11b) to connect the tongue element to the second part (ref. 100), wherein each of the two cylindrical elements (there are at least two screws in the form of cylindrical elements) has a respective longitudinal axis that is substantially perpendicular to the first surface (see in Figs. 2B-2C that the screws protrude through the openings provided and are perpendicular to the first surface in order to enter the second part for attachment purposes), 
but does not expressly disclose as claimed wherein two cylindrical elements integrally connected to the first surface, and wherein the two cylindrical elements are two spaced apart 
However, Koelling teaches a tongue element (see Figs. 13-16), and a groove (see Figs. 26-29), that slide together to releasably lock two objects together, wherein two cylindrical elements (ref. 4) integrally connected to the first surface (ref. 18b), and wherein the two cylindrical elements are two spaced apart cylindrical elements (see that the barbed cylinders are spaced apart) that each has a direct connections to a same side of the first surface of the tongue element (see in Figs. 13-16 that the barbed cylinders each have a direct connection to the first surface (ref. 18b)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Ko, with Koelling, such that it comprises barbed posts extending from the first surface rather than screws in order to attach the tongue element to the second part, in order to provide an assembly method that can be completed without tools such as the screw driver required by Ko, and a way to minimize the number of separate and/or loose parts such as the loose screws of Ko, which makes the assembly of the parts quicker and simpler.
Regarding claim 2, Ko discloses a perimeter of the tongue element increases from the narrower first surface to the wider second surface (see in Fig. 2A that the first surface (ref. 11B) has a perimeter that is smaller than that of the perimeter of the second surface (ref. 11C)).
Regarding claim 3, Ko discloses two spaced apart cylindrical element locations (see holes made to accommodate screws in Fig. 2B and Fig. 2C).
Koelling teaches the two spaced apart cylindrical elements (ref. 4) at their connections to the first surface (see Fig. 14) of the tongue element occupies less than total of the first surface (see in Fig. 14 that the cylindrical elements occupy less than the total of the first surface), and wherein a free end surface of each of the two cylindrical elements comprises a complete circular surface (see the free end of the cylindrical elements in Figs. 13-16 (designated by ref. 16) has a complete cylindrical surface).
Regarding claim 4, Ko discloses the connector is molded from one of metal, plastic (see Column 8 lines 16-17), or wood.
Regarding claim 6, Ko discloses a connection system comprising the connector of claim 1 (see Fig. 1A), and a first part (ref. 200) and a second part (ref. 100) that are to be connected by the connector, wherein the first part Application No. 16/420,538-3- Docket No. ZL0024-0001-UScomprises a groove to receive the tongue element (see Fig. 1A-1C), and the second part comprises at least one hole to receive the at least one cylindrical element (see Column 9 lines 4-9).
Regarding claim 7, Ko discloses further comprising a wider opening and a narrower opening of the groove, wherein the groove has a uniform width from the wider opening to a bottom of the groove and the groove has an increasing width from the narrower opening to the bottom of the groove (see annotated Figure 3B and 3C below).

    PNG
    media_image1.png
    425
    816
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 3B and 3C.
Regarding claim 8, Ko discloses the groove at the narrower opening has a substantially equal width at the bottom of the groove as the uniform width of the groove at the wider opening (see annotated Figure 3B and 3C below).

    PNG
    media_image2.png
    330
    788
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 3B and 3C.
Regarding claim 9, Ko discloses the first surface is narrower than the narrower opening (see Fig. 1C), and the second surface is wider than the narrower opening (see Fig. 1C, also note that the second surface must be wider than the narrower opening or the pieces would not be locked together) and narrower than the wider opening (see in Fig. 1A-1C that the tongue element can be inserted through the wider opening in order to fix the two components together and therefore is narrower than the wider opening).
Regarding claim 10, Ko discloses the at least one hole (see in Column 9 lines 4-9 that there are predrilled holes to accommodate the screws and to create a friction fit with the screws to hold the components onto their respective parts) 
Koelling also teaches at least on hole (ref. 47) is configured to form a friction fit (see in Abstract that Koelling discloses a friction fit system) connection with the at least one cylindrical element (ref. 4 in Figs. 13-16).
Regarding claim 11, Ko discloses a method for connecting a first part to a second part, the method comprising (see Figs. 1A-1C): 
inserting at least two cylindrical elements of a connector into two corresponding holes in the second part (the cylindrical elements are screws, and the holes are predrilled holes, see Column 9 lines 4-9), and the cylindrical elements extend from the same side of the first surface (see that the screws are inserted into the tongue element and extend from the first surface (ref. 11B) in order to connect the tongue element to the second part), 
wherein the connector comprises a tongue element (ref. 10) extending from a narrower first surface (ref. 2B) to a wider second surface (ref. 2C) that is substantially parallel to the first surface (see Fig. 2C); and 
inserting a tongue element, extending out from the first surface to a wider second surface of the connector that is substantially parallel to the first surface, into a groove in the first part (see Fig. 1A-1C), 
but does not expressly disclose as claimed wherein pressing two cylindrical elements of a connector into two corresponding holes in the second part, 
the two cylindrical elements are integrally connected to the first surface, and each of the two cylindrical elements has  a respective longitudinal axis that is substantially perpendicular to the first surface, and wherein the two cylindrical elements are two spaced apart cylindrical elements that each has a direct connection to a same side of the first surface;
However, Koelling teaches pressing two cylindrical elements (ref. 4 seen in Figs. 13-16) of a connector into two corresponding holes (see Fig. 24) in the second part (ref. 34), 
the two cylindrical elements are integrally connected to the first surface (first surface is ref. 18b, see in Figs. 13-16 that ref. 4 is integrally connected to the first surface), and each of the two cylindrical elements has a respective longitudinal axis that is substantially perpendicular to the first surface (see in Figs. 13-16 that the longitudinal axis of ref. 4 is perpendicular to first surface (ref. 18b)), and wherein the two cylindrical elements are two spaced apart cylindrical elements that each has a direct connection to a same side of the first surface (see Fig. 14);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Ko, with Koelling, such that it comprises barbed posts extending from the first surface rather than screws in order to attach the tongue element to the second part by being press fit into existing predrilled holes rather than the use of screws, in order to provide an assembly method that can be completed without tools such as the screw driver required by Ko, and a way to minimize the number of separate and/or loose parts such as the loose screws of Ko, which makes the assembly of the parts quicker and simpler.
Regarding claim 12, Ko discloses the at least one hole (see Column 9 lines 4-9, the holes are predrilled to accept a screw fastener which creates a friction fit).
Koelling further teaches the at least one hole (ref. 47 in Fig. 24) is configured to form a friction fit connection with the at least one cylindrical (ref. 4) element based on the pressing (see paragraph [0075] and Abstract).
Regarding claim 13, Ko discloses a perimeter of the tongue element (ref. 10) increases (see in Fig. 2A that the perimeter increases) from the narrower first surface (ref. 11B) to the wider second surface (ref. 11C).
Koelling teaches wherein the two spaced apart cylindrical elements (ref. 4) at their connections to the first surface (ref. 18B) of the tongue element occupies less than total of the first surface (see Fig. 14).
Regarding claim 14, Ko discloses the groove (ref. 20) comprises a wider opening and a narrower opening, the groove has a uniform width from the wider opening to a bottom of the groove and the groove has an increasing width from the narrower opening to the bottom of the groove (see annotated Figure 3B and 3C above).
Regarding claim 15, Ko discloses the groove (ref. 20) at the narrower opening has a substantially equal width at the bottom of the groove as the uniform width of the groove at the wider opening (see annotated Figure 3B and 3C above).
Regarding claim 16, Ko discloses the first surface (ref. 11B) is narrower than the narrower opening (see Fig. 1C), and the second surface (ref. 11C) is wider than the narrower opening (the second surface must be wider than the narrow opening or the tongue element would not lock into the groove) and narrower than the wider opening (the second surface is narrower than the wider opening so that the tongue element can fit within the groove as seen in Figs. 1A-1C).
Regarding claim 17, Ko discloses inserting the second surface of the connector into the groove at the wider opening (see Figs. 1A-1B); and 
sliding the tongue element along the groove towards the narrower opening so that the tongue element is wedged into an end of the groove at the narrower opening (see Fig. 1C).
Regarding claim 18, Ko discloses a connector (Fig. 1A) for connecting a first part (ref. 200) to a second part (ref. 100), the connector comprising: 
a first connection element (ref. 10) comprising: 
Application No. 16/420,538-5- Docket No. ZL0024-0001-USa first end enclosed by a first surface that is substantially rounded; 
a second end opposite to the first end and enclosed by a second surface; 
a third surface and a fourth surface that is wider than the third surface and substantially parallel to the third surface, wherein the third surface is connected to a first edge of the first surface and a first edge of the second surface, and the fourth surface is connected to a second edge of the first surface and a second edge of the second surface; 
a fifth surface connecting a third edge of the first surface to a third edge of the second surface; and 
a sixth surface connecting a fourth edge of the first surface to a fourth edge of the second surface (see annotated Figures 1A below for the structure listed above); and 
a second connection element comprising cylindrical elements (screws for attaching ref. 10 to ref. 100) that protrude through the third surface, 
but does not expressly disclose as claimed wherein 
two cylindrical elements integrally connected to the third surface, wherein each of the two cylindrical elements has a respective longitudinal axis that is substantially perpendicular to the third surface, and wherein the two cylindrical elements are two spaced apart cylindrical elements that each has a direct connections to a same side of the third surface of the tongue element.
However, Koelling teaches two cylindrical elements (ref. 4 see Figs. 13-16) integrally connected to the third surface (ref. 18b), wherein each of the two cylindrical elements has a respective longitudinal axis that is substantially perpendicular to the third surface (see that the cylindrical elements protrudes from the third surface in a perpendicular manner), and wherein the two cylindrical elements are two spaced apart cylindrical elements that each has a direct connections to a same side of the third surface of the tongue element (see Figs. 13-16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Ko, with Koelling, such that it comprises barbed posts (cylindrical elements) extending from the third surface rather than screws in order to attach the tongue element to the second part by being press fit into existing predrilled holes rather than the use of screws, in order to provide an assembly method that can be completed without tools such as the screw driver required by Ko, and a way to minimize the number of separate and/or loose parts such as the loose screws of Ko, which makes the assembly of the parts quicker and simpler.

    PNG
    media_image3.png
    549
    1034
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 1A.

    PNG
    media_image4.png
    683
    942
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 1A.
Regarding claim 19, Ko discloses a perimeter of the first connection element increases from the third surface to the wider fourth surface (see labeled surfaces in annotated Figure 1A above, and see perimeter increases in Fig. 2A).
Regarding claim 20, Ko discloses the connector (see Fig. 1A) and all surfaces on the tongue element (see annotated Figure 1A above).
Koelling teaches the two spaced apart cylindrical elements (ref. 4) at their connections to the third surface (ref. 118b) of the first connection element occupies less than total of the third surface (see in Fig. 14 that the cylindrical elements occupy less than a total of the third surface), and wherein a free end surface of each of the two cylindrical elements comprises a complete circular surface (see in Fig. 14 that the free end of the cylindrical elements comprises a complete circular surface).
Response to Amendment
The amendment filed on 07/30/2021 has been entered. Claims 1, 3, 6, 11, 13, 15, 18, and 20 have been amended and are hereby entered. Claim 5 has been canceled. Applicant’s amendments to the Abstract, Specification, Drawings, and Claims have overcome the objections previously set forth in the Non-Final Office action dated 04/13/2021. Claims 1-4 and 6-20 are currently pending and have been examined.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907.  The examiner can normally be reached on Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678